UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 30, 2005*
                               Decided April 4, 2005

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

Nos. 04-2510, 04-2603

GRACIELA AMAYA,                           Appeals from the United States District
    Plaintiff-Appellant,                  Court for the Eastern District of
                                          Wisconsin.
      v.
                                          No. 03-C-1277
JAY J. PITNER, et al.,
      Defendants-Appellees.               Charles N. Clevert, Jr.,
                                          Judge.

                                     ORDER

       Graciela Amaya filed this pro se lawsuit on behalf of herself and her children
alleging that Milwaukee sheriffs executing a state court writ wrongfully evicted her
from property she says she owns. She does not dispute that World Savings Bank
won a state court foreclosure judgment on the property in 2002, when it was owned
by Jefferey Bartkowiak. Nor does she dispute that she did not record her interest
in the property—a quitclaim title from Bartkowiak—until over a year later.
Nonetheless, she believes that she owns the property and contends that the sheriff
therefore violated her federal constitutional rights as well as state law in selling it
to another party and evicting her. The district court dismissed Amaya’s children’s
claims without prejudice because she declined to obtain counsel for them. Turning


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
Nos. 04-2510, 04-2603                                                         Page 2

to Amaya’s claims, the court found a host of fatal defects, among them that the
Rooker-Feldman doctrine barred subject matter jurisdiction. See Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).
On appeal Amaya argues that Rooker-Feldman does not apply because she was not
a party to the foreclosure proceedings.

       Rooker and Feldman hold that federal jurisdiction to review state court
decisions in civil litigation—and claims that are “inextricably intertwined” with
such decisions—is limited to the Supreme Court’s certiorari power under 28 U.S.C.
§ 1254. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 2005 WL 711586, at *4-5,
No. 03-1696 (U.S. March 30, 2005). Lower federal courts lack jurisdiction if the
alleged injury resulted from the state court judgment itself. Frederiksen v. City of
Lockport, 384 F.3d 437, 438 (7th Cir. 2004).

       Amaya does not claim title independent of Bartkowiak, only through him.
But the state court foreclosure judgment vested Bartkowiak’s title in the bank.
Thus the premise of Amaya’s suit to recover the property is necessarily that the
foreclosure judgment was erroneously entered. The district court could not give her
the relief she seeks without in effect reviewing and disregarding the state court’s
judgement. See Newman v. State of Indiana, 129 F.3d 937, 942 (7th Cir. 1997).

       Moreover, because the bank filed a lis pendens before Amaya recorded her
interest in the property, she is deemed a subsequent purchaser and the state court’s
foreclosure judgment transferring title to the bank binds her as if she were a party
to those proceedings. See Wis. Stat. § 840.10; J. & S. Corp. v. v. Mortgage Assoc’s.
Inc., 164 N.W.2d 221, 223-24 (Wis. 1969). All of Amaya’s alleged injuries stem from
her eviction, which directly resulted from that judgment. Thus, she cannot prevail
without upsetting the state court’s judgment, a step that would exceed the federal
court’s jurisdiction. See Frederiksen, 384 F.3d at 438.

      Amaya also continues to assert that she is entitled to advocate on behalf of
her children. Though as guardian of her minor children she may sue on their
behalf, Fed. R. Civ. P. 17(c), she may not do so without counsel, see Navin v. Park
Ridge Sch. Dist, 270 F.3d 1147, 1149 (7th Cir. 2001). Their claims were properly
dismissed.

                                                                        AFFIRMED.